DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 2 and 6 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 05/09/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/09/2019 is withdrawn.  Claims 3, 4, 5, and 12, directed to non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Garvey on 04/26/2022:
The application has been amended as follows: 
Amend Claim 12, line 4 as follows:
containing gas into the processing chamber from below the processing chamber is provided at a side portion of the placing table.


Allowable Subject Matter
Claims 2-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, whether alone or in combination, does not expressly teach a substrate processing apparatus, a placing table for holding a substrate with a target film, a processing chamber, an ultraviolet ray irradiation device to irradiate the substrate with ultraviolet rays, a gas exhaust device, and a controller configured to output a control signal such that a removing process of removing a part of the processing target film by irradiating the ultraviolet ray to the substrate from the ultraviolet ray irradiation device is performed in a state where the exhaust of the inside of the processing chamber by the gas exhaust device is stopped such that a gas flow velocity within the processing chamber is equal to or smaller than 10 cm/sec, and then an exhausting process of exhausting the inside of the processing chamber by the gas exhaust device is performed. It is noted that the controller configured to stop of exhaust for the creation of a gas flow velocity within the processing chamber that is equal to or smaller than 10 cm/sec during the ultraviolet rays in a substrate processing apparatus is not expressly taught in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716         

/KARLA A MOORE/Primary Examiner, Art Unit 1716